Citation Nr: 1230352	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-47 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2011, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's Virtual VA file contains documentation confirming his receipt of disability benefits from the Social Security Administration (SSA) beginning in February 2008.  A request must be made to the SSA for all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The record reflects that the Veteran was hospitalized for his psychiatric symptoms from September 17 to 21, 2009 at the private Lourdes Behavioral Health Center in Paducah, Kentucky.  The claims file contains only the discharge summary for this hospitalization; all other treatment records from this private facility must be obtained.

The Veteran's most recent VA PTSD examination took place in January 2010, more than two and a half years ago.  The Veteran is to be scheduled for a new VA PTSD examination so that current findings pertaining to his PTSD may be obtained prior to adjudication.

The most recent VA treatment records contained in the Veteran's claims file are dated in January 2011.  The Veteran indicated in January 2011 and February 2011 that he receives treatment from the VA Community Based Outpatient Clinic in Paducah, Kentucky, and from the VA Medical Center in Marion, Illinois.  Updated VA treatment records from both of these facilities must be obtained.

Accordingly, the case is REMANDED for the following:

1.  Obtain updated treatment records from the VA Community Based Outpatient Clinic in Paducah, Kentucky and from the VA Medical Center in Marion, Illinois, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  After securing the necessary release, obtain all treatment records from the Lourdes Behavioral Health Center in Paducah, Kentucky.

3.  Contact the SSA and request copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, print out the records and associate the copies with the claims file.  Any negative search result is to be noted in the record and communicated to the Veteran.

4.  Schedule the Veteran for a VA PTSD examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected PTSD.  All required testing must be performed.

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

